Holmes, J.,
dissenting. In properly applying all the law relative to when a trial court may overrule a motion for summary judgment filed in a libel action brought by a public official against a news media agency, I would affirm the court of appeals in this matter. In Anderson v. Liberty Lobby, Inc. (1986), 477 U.S. ____, 91 L. Ed. 2d 202, 217, the Supreme Court of the United States held that while a libel plaintiff must prove some affirmative evidence of actual malice, the plaintiff, “to survive the defendant’s motion, need only present evidence from which a jury might return a verdict in his favor. If he does so, there is a genuine issue of fact that requires a trial.”
Anderson does not change Ohio Rule of Civil Procedure 56, which provides in effect that summary judgment may be granted only when the following three criteria are present:
(1) There exists no genuine issue as to any fact, and
(2) the moving party is entitled to judgment as a matter of law, and
(3) reasonable minds could come to but one conclusion, and that conclusion is adverse to the party against whom the motion is made, who is entitled to have the evidence construed most strongly in his favor.
The court of appeals premised its findings upon a review of the record submitted, which included depositions and affidavits in connection with the motion for summary judgment. Some of this is set forth in Robert Curran’s deposition at Appendix II of this opinion. Upon such record, the surrounding facts showed that the ads were published during a “hotly contested, bitter election in which strong personalities were involved” and that “[i]t is further obvious that the newspaper staff was personally acquainted with many of the principals and was aware of many of the issues and facts from their ‘news gathering’ activities.”
The court of appeals found that “considering the evidence in the light most favorable to Varanese, a jury could reasonably infer that Curran’s testimony raised serious doubt as to the truthfulness of the ad. * * * Thus, the record contains evidence from which a jury could determine with convincing clarity that Lake-Geauga Printing Co. published the advertisement with actual malice, that is, with a high degree of awareness of its probable falsity.”
It is my conclusion that the court of appeals properly applied the Ohio Civil Rules regarding summary judgment in accord with the standards set forth in the federal cases of New York Times Co. v. Sullivan (1964), 376 U.S. 254, and Anderson v. Liberty Lobby, Inc., supra, and within the requirements of Civ. R. 56. The plaintiff presented sufficient evidence to survive summary judgment under these requirements. Therefore, the grant of summary judgment by the trial court was appropriately reversed by the court of appeals.
*86[[Image here]]
*87[[Image here]]
*88Appendix II
“Q. Mr. Curran, would you take a look at Plaintiff’s Exhibit Number 1 [the ad], please?
“Mr. Curran, when did you first, when was the first time that you saw this ad?
“A. It would have been either the Thursday or Friday after and prior to its publication.
“Q. All right. And where did you see the ad at that time?
“A. I saw it on the counter in the advertising section of the Geauga Times Leader office.
“Q. At the time you first saw this ad at that location, who else was looking at the ad?
“A. Mr. Herb Thompson.
“Q. All right. Is that the same Mr. Thompson we talked about earlier, general manager?
“A. He was the general manager.
“Q. Okay. And did you look at the ad while Mr. Thompson was also looking at the ad?
“A. Yes, I did.
“Q. And did you peruse it?
“A. Yes, I did.
“Q. And while the ad was laying [sic] there, did you say anything to Mr. Thompson concerning that ad?
“A. Yes, I did.
“Q. And tell these folks what you told Mr. Thompson.
“A. I said it was bullshit.
“Q. And why did you say that?
“A. I said it because it appeared to be, and was, a listing of specific apparent charges from one candidate to another, and using as reference points, these numbers which appeared, which reference to footnotes, and which included in them were the Geauga Times Leader. The Geauga Times Leader was our newspaper, and I said, ‘It is bullshit. We can’t use this.’
“Q. Why could you not use that, in your judgment?
“A. In my judgment, to have specific charges of possible wrongdoing referring to our newspaper by name as the source of this information would be a problem to us if these charges were not accurate. It would be a problem to us, anyway, because it would1 appear that we were supporting one candidate in an advertisement prepared by another. It would appear we were giving it our imprimatur, for one. But, secondly, that we were justifying these charges and the — how can I word it.
“Q. All right. Go ahead, sir.
“A. When you see something that says, ‘$11,000,000 of unopened tax receipts lay in her vault; idle,’ she is the treasurer of the county. Her job is to deal with money, that is her elected position. To say that we said that she misused the money, what if she didn’t?
“I said — the term was, ‘It is bullshit.’ Followed by, ‘If these aren’t right, at all, in any way, and we get sued, if there is a libel, we can be included because our name is included.’
“Q. In the footnotes?
“A. In the footnotes.
“Q. All right. And did you tell that to Mr. Thompson at that time?
“A. Yes, I did.
“Q. And what did Mr. Thompson tell you in response to your remarks concerning the ad and the footnotes.
“Mr. Speros: Objection.
“Q. Go ahead sir. You can answer.
“A. Oh, lean?
“Q. Yes.
“A. He said, ‘Don’t worry about it. I will take care of it.’
“Q. All right. Did the ad and the footnotes cause you any other concerns or any other problems that you have not spoken to?
“A. I think you understand the concerns. If an ad or any statement in a newspaper of this nature, if it is proven — if it is wrong, if it is a false ac*89cusation, and we have substantiated it by putting our name to it; one, obviously, we could damage the reputation, but quite frankly —
“Q. Of who [sic]?
“A. The person who was being attacked.
“Q. In this case it was who?
“A. Mrs. Varanese. My thing was, as the editor, as a corporate officer, we can’t even get attached in any way to this kind of thing.
“If they want to make the charge, don’t make us the spokesperson for the charge, because that ties us to the charge as if we are making it ourselves. There is the appearance that we are supporting the charge.
“Q. All right. And did you tell that to Mr. Herb Thompson?
“A. Yes. I said, ‘You know, if these things aren’t right and we say they are right because we have our name on here —’ even if we were ever to win a libel, let’s say if they did sue for libel, we would be included. We are automatically included, obviously, because I would assume that everybody would be named as supporting these charges.
“We don’t want to get our name linked to anything that could possibly be wrong. We are talking here about a person who is a treasurer, being accused of not doing her job, possibly holding up money that she would not have the right to hold up, and I had no independent knowledge of it. I had no independent knowledge she had ever been convicted of any of these things or, you know, I don’t — of course, I had only been at the paper for a period, but, again, I had no independent knowledge, and I said, ‘Herb, what do we know about this?’
“Q. Now, insofar as your concern about this ad and the footnotes to it, you indicated to us that you were concerned that if they were not true, that you could damage the reputation of Barbara Varanese? You have spoken to that point; am I right right [sic], sir?
“A. Yes.
“Q. And the second point was that the statements, did you consider them to be libelous or potentially libelous statements?
“Mr. Speros: Objection.
“Mr. LaFond: Objection.
“Q. Go ahead.
“A. I considered that it was the risk that if they were not totally and absolutely accurate, that then they could be considered libel by some competent authority.
“Mr. Speros: Objection. Move to strike.
“Q. All right. And is that the last conversation you had with Mr. Herb Thompson that day concerning this ad?
“A. He took two or three minutes, and that was it. He said, ‘It is none of my concern.’ And basically brushed me off, and I turned and went away.
“Q. All right. You continued to work for the Geauga Times Leader after this, sir; is that correct?
“A. Yes.
“Q. And then eventually you left the Geauga Times Leader?
“A. Yes, eventually.
“Q. And when approximately was that, sir?
“A. May 13th, 1983.
“Q. Mr. Curran, in reference to the statement that appears in the body of the ad, the statement that says, ‘Varanese also held in her vault nearly $250,000 worth of undeposited interest checks for almost two months.’ Did that statement also give you the same concerns you indicated to us here?
“Mr. Speros: Objection.
“Q. Go ahead. You can answer it with an objection. Go ahead.
“A. All right. There were three particular things that hit my eye, the $11,000,000.
*90“Q. Yes?
“A. With the notation, 5, 6, notating to footnote 5, which was one of ours, Geauga Times Leader.
“The $250,000, somebody holding money in their vault for that kind of period of time, I would assume that would be — for a treasurer, that that would be malfeasance, misfeasance or some kind of nonfeasance of what they are supposed to do with money coming in, and in neither of those cases, I had never seen any stories that she had been convicted or found guilty or whatever the right term would be.
“And the other one — I don’t know why this would strike me — would be this one about that, ‘At Varanese’s insistence, former prosecutor, John Norton denied the — ’ et cetera, et cetera, et cetera.
“The prosecutor has got his job, Yaranese has got her job. I read that as an implication, correctly or wrong, that they are saying that she coerced him.
“Q. Okay.
“A. And Norton, I mean, he can do his own deciding.”